138 Ga. App. 638 (1976)
227 S.E.2d 83
RICHERT
v.
HILL AIRCRAFT & LEASING CORPORATION.
52074.
Court of Appeals of Georgia.
Argued April 8, 1976.
Decided April 28, 1976.
Rehearing Denied May 14, 1976.
Hartley & Reid, G. Michael Hartley, for appellant.
Coggin, Haddon, Stuckey & Thompson, T. Jerry Jackson, for appellee.
MARSHALL, Judge.
Appeal in this case was taken by Richert, defendant below, to the denial of his traverse to a warrant of attachment filed by Hill, together with affidavit and bond. At a hearing of the traverse, both parties scrupulously avoided litigating the merits of the underlying indebtedness, restricting the issue to the legality of the warrant of attachment itself. The parties as well as the trial court considered the matter as an interlocutory one. The trial court granted a certificate of immediate review as a part of its order denying the traverse. Thereafter Richert filed a notice of appeal with the trial court. At no time has Richert applied to this court for an interlocutory appeal. Held:
The case involving the warrant of attachment is still pending in the court below. There has been no entry of a final judgment pursuant to CPA § 54 (b) (Code Ann. § 81A-154; Ga. L. 1966, pp. 609, 658). Richert did not apply to this court for an interlocutory appeal within 10 days of the interlocutory order pursuant to Code Ann. § 6-701 (2) (Ga. L. 1966, p. 18; 1968, pp. 1072, 1073; 1975, pp. 757, 758). The failure to comply with Code Ann. § 6-701 (2), supra, renders the appeal premature. Therefore this appeal must be dismissed. See Partain v. State, 138 Ga. App. 171; Spikes v. Carter Realty Co., 136 Ga. App. 648 (222 SE2d 154); Kilgore v. Kennesaw Finance Co., 128 Ga. App. 120 (195 SE2d 799); Walker v. Robinson, 232 Ga. 361, 363 (207 SE2d 6).
Appeal dismissed. Pannell, P. J., and Evans, J., concur.